Citation Nr: 1600306	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 2003, for the grant of entitlement to service connection for chloracne.

2.  Entitlement to an initial disability rating in excess of 30 percent for chloracne.


REPRESENTATION

Veteran represented by:	David M. Giangossi, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office in a March 2012 VA Form 9 - Appeal to the Board of Veterans' Appeals.

The Veteran was scheduled for a Travel Board hearing before a VLJ at the Bay Pines, Florida, VA office in September 2015, but he failed to report for that hearing.  The file includes a subsequent September 2015 letter from the Veteran's representative stating that that Veteran had experienced a life threatening medical emergency, which required immediate surgery, and was unable to appear at the hearing.  He requested that the Veteran's Travel Board hearing be rescheduled.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  As the Veteran was unable to attend the hearing due to a medical emergency that required surgery, the Veteran has shown good cause for the rescheduling of his previous hearing, and inasmuch as the RO schedules Travel Board hearings, a remand of this to the St. Petersburg RO is in order.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

